DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed 2/28/2022.  Claim 17 was indicated as withdrawn when it should have been examined with the elected Group.  Therefore, this action is not final.
	Receipt is acknowledged of an amendment, filed 5/10/2022, in which claims 1, 3 and 7-10 were amended.  Claims 1-10, 14, 16 and 17 are pending.
It is noted that the amendment to the abstract filed on 5/10/2022 does not comply with the requirements of 37 CFR 1.121(c) because it does not contain markings to show all the changes relative to the previous version.  Thus, the amendment to the abstract has been not entered.

Election/Restrictions
Applicant elected Group  with traverse in the reply filed on 12/15/2021.  
Claims 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Claims 1-10 and 17 are under consideration.

Specification
	The substitute specification, filed 5/10/2022, has been entered.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because (i) it exceeds 150 words in length; and (ii) it contains legal phraseology such as “said puromycin resistant gene” and “said regulatory polynucleotide.”  See lines 5 and 9.  Correction is required.  See MPEP § 608.01(b).

Response to Arguments - Specification
It is noted that the amendment to the abstract filed on 5/10/2022 does not comply with the requirements of 37 CFR 1.121(c) because it does not contain markings to show all the changes relative to the previous version.  Thus, the amendment to the abstract has been not entered.
With respect to the objection to the abstract, Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. The response asserts that the objection to the abstract has been overcome by amendment.  This argument is not found persuasive, because the amendment is non-compliant and has not been entered.  Thus, the objection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviation Cas.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The previous objections to claims 1, 3, 7, 9 and 10 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/10/2022.

Response to Arguments - 35 USC § 101
	The rejection of claim 10 under 35 U.S.C. 101 and section 33(a) of the America Invents Act has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 5/10/2022.

Response to Arguments - 35 USC § 112
	The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 5/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al (US Patent Application Publication No. 2014/0322184 A1, cited in a prior action; see the entire reference), as evidenced by Dimitrov (Dimitrov, D.S. Virus entry: Molecular mechanisms and biomedical applications. Nature Reviews. Microbiology. Vol. 2, pages 109-122, February 2004), in view of Kabadi et al (Nucleic Acids Research, Vol. 42, No. 19, e147, printed as pages 1/11-11/11 and pages 1/12-12/12 of Supplementary Information, published online August 13, 2014; see the entire reference).  This rejection was made in the Office action mailed 2/28/2022 and has been rewritten to address the amendment to the claims.
Regarding claims 1 and 2, Farfournoux et al teach an expression cassette for controlled expression of a nucleic acid encoding a polypeptide of interest in a target cell of an individual, comprising (a) an inducible promoter that comprises (i) at least one CARE (C/EBP-AATF Responsive Element) regulatory sequence, and (ii) a minimal promoter; and (b) an operationally linked coding sequence of the protein of interest (e.g., paragraphs [0004]-[0005], [0025]-[0029], [0032] and [0050]-[0051]).  Farfournoux et al teach that the CARE is an amino acid response element (AARE) (e.g., paragraphs [0039]-[0042]).  Farfournoux et al teach that the expression cassette makes it possible to express or inhibit expression the protein of interest, preferably by the application or non-application of a diet deficient in one or more amino acids (e.g., paragraph [0050]).  Farfournoux et al teach that the protein of interest may derive from any organism (e.g., paragraph [0049]).
Regarding claim 3, instant SEQ ID NO: 1 is identical to SEQ ID NO: 2 of Farfournoux et al.  See the alignment in Appendix I, mailed 2/28/2022.  Instant SEQ ID NO: 2 is identical to SEQ ID NO: 3 of Farfournoux et al.  See the alignment in Appendix II, mailed 2/28/2022.  Instant SEQ ID NO: 3 is identical to SEQ ID NO: 4 of Farfournoux et al.  See the alignment in Appendix III, mailed 2/28/2022.  Instant SEQ ID NO: 4 is identical to SEQ ID NO: 5 of Farfournoux et al.  See the alignment in Appendix IV, mailed 2/28/2022.  Instant SEQ ID NO: 5 is identical to SEQ ID NO: 6 of Farfournoux et al.  See the alignment in Appendix V, mailed 2/28/2022.  Farfournoux et al teach that in specific embodiments the CARE regulatory sequence present in the expression cassette includes or consists of SEQ ID NO: 2, 3, 4, 5 or 6 (e.g., paragraph [0041]).
Regarding claims 4 and 5, Farfournoux et al teach that the expression cassette includes at least two, or at least three copies of a CARE regulatory sequence (e.g., paragraph [0043]).
Regarding claim 6, Farfournoux et al teach a vector comprising the expression cassette (e.g., Abstract; paragraphs [0006] and [0062]).
Regarding claim 7, Farfournoux et al teach a synthetic vector that is a cationic lipid, or polymer liposome, for example, containing the vector comprising the expression cassette (e.g., paragraphs [0062]-[0064]).
Regarding claim 8, Farfournoux et al teach the vector is a viral vector in the form of an infectious viral particle (delivery particle of the claim) (e.g., paragraph [0068]).  Because the viral particle is infectious, it must be suitable for binding a target receptor exposed at the membrane of a targeted cell.
Dimitrov et al. 2004 is cited only to provide evidence that viral particles comprise ligands suitable for binding to a target receptor exposed at the membrane of a targeted cell (e.g., Abstract).  
Regarding claim 9, Farfournoux et al teach a pharmaceutical composition comprising the expression cassette, or expression vector comprising the expression cassette combined with a pharmaceutically acceptable support, diluent, adjuvant or excipient, as well as solubilizers, stabilizers and preservatives (e.g., Abstract; paragraphs [0007], [0072], [0073], [0075] and [0077]).
Farfournoux et al teach an ex vivo host cell comprising the expression cassette (e.g., Abstract; paragraphs [0006] and [0081]).
Farfournoux et al do not teach the expression cassette where the protein of interest is Cas9.
	Kabadi et al teach that the CRISPR/Cas9 system is used for nuclease-based genome editing and comprises a Cas9 protein that is directed to a predefined target sequence by a single guide RNA (sgRNA) (e.g., page 1/11, right column, full paragraph).  Kabadi et al teach a user-friendly platform to express Cas9 protein (e.g., page 2/11, left column, 1st paragraph).  Kabadi et al teach a gene encoding human codon optimized Cas9 (hCas9) nuclease for cloning into a lentiviral vector (e.g., page 2/11, left column, 2nd paragraph).  Kabadi et al teach that the disclosed system provides for effective modification of target genes at relatively high efficiency (e.g., paragraph bridging pages 8/11-9/11).  Kabadi et al teach that it would be advantageous to control the duration of Cas9 nuclease expression to decrease the possibility of unwanted off-target modifications (e.g., paragraph bridging pages 8/11-9/11).  To address these concerns, Kabadi et al teach that Cas9 can be expressed under the control of a chemically inducible promoter (e.g., paragraph bridging pages 8/11-9/11).  Kabadi et al teach a single lentiviral CRISPR/Cas9 system is useful for both basic science and therapeutic applications by enabling highly efficient and tunable genomic manipulations in cell types that are difficult to transfect, such as primary cells and progenitor cells (e.g., page 7/11, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette of Farfournoux et al to include the Cas9 nuclease of Kabadi et al as the protein of interest encoded by the expression cassette.  Farfournoux et al teach that the expression cassette may encode any polypeptide of interest from any organism.  Kabadi et al teach that Cas9 nuclease is a protein of interest for both basic science and therapeutic applications.  Further, Kabadi et al specifically suggest the use of a chemically inducible promoter, and Farfournoux et al teach promoters that are regulated by the presence of an amino acid.
One would have been motivated to make such a modification in order to receive the expected benefit of providing an expression cassette encoding Cas9 under the control of the amino acid-regulatable promoter as taught by Farfournoux et al to achieve the objective of providing an expression cassette capable of being used to control the duration of Cas9 nuclease expression as suggested by Kabadi et al.  Kabadi et al teach that this is advantageous, because the controlled expression would address concerns regarding unwanted, off-target modifications.  Additionally, one would have been motivated to select Cas9 nuclease as the polypeptide of interest, because Kabadi et al teach that Cas9 has applications in basic science and therapeutics.

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al (US Patent Application Publication No. 2014/0322184 A1, cited in a prior action; see the entire reference), as evidenced by Dimitrov (Dimitrov, D.S. Virus entry: Molecular mechanisms and biomedical applications. Nature Reviews. Microbiology. Vol. 2, pages 109-122, February 2004), in view of Khalili et al (US Patent No. 10,279,014 B2, effective date of 12/9/2015, which is the filing date of Provisional application No. 62/265,109; see the entire reference).  This is a new rejection.
Regarding claims 1 and 2, Farfournoux et al teach an expression cassette for controlled expression of a nucleic acid encoding a polypeptide of interest in a target cell of an individual, comprising (a) an inducible promoter that comprises (i) at least one CARE (C/EBP-AATF Responsive Element) regulatory sequence, and (ii) a minimal promoter; and (b) an operationally linked coding sequence of the protein of interest (e.g., paragraphs [0004]-[0005], [0025]-[0029], [0032] and [0050]-[0051]).  Farfournoux et al teach that the CARE is an amino acid response element (AARE) (e.g., paragraphs [0039]-[0042]).  Farfournoux et al teach that the expression cassette makes it possible to express or inhibit expression the protein of interest, preferably by the application or non-application of a diet deficient in one or more amino acids or to regulate expression by the application of a drug (e.g., paragraph [0050] and [0091]-[0092]).  Farfournoux et al teach that the protein of interest may derive from any organism (e.g., paragraph [0049]).
Regarding claim 3, instant SEQ ID NO: 1 is identical to SEQ ID NO: 2 of Farfournoux et al.  See the alignment in Appendix I, mailed 2/28/2022.  Instant SEQ ID NO: 2 is identical to SEQ ID NO: 3 of Farfournoux et al.  See the alignment in Appendix II, mailed 2/28/2022.  Instant SEQ ID NO: 3 is identical to SEQ ID NO: 4 of Farfournoux et al.  See the alignment in Appendix III, mailed 2/28/2022.  Instant SEQ ID NO: 4 is identical to SEQ ID NO: 5 of Farfournoux et al.  See the alignment in Appendix IV, mailed 2/28/2022.  Instant SEQ ID NO: 5 is identical to SEQ ID NO: 6 of Farfournoux et al.  See the alignment in Appendix V, mailed 2/28/2022.  Farfournoux et al teach that in specific embodiments the CARE regulatory sequence present in the expression cassette includes or consists of SEQ ID NO: 2, 3, 4, 5 or 6 (e.g., paragraph [0041]).
Regarding claims 4 and 5, Farfournoux et al teach that the expression cassette includes at least two, or at least three copies of a CARE regulatory sequence (e.g., paragraph [0043]).
Regarding claim 6, Farfournoux et al teach a vector comprising the expression cassette (e.g., Abstract; paragraphs [0006] and [0062]).
Regarding claim 7, Farfournoux et al teach a synthetic vector that is a cationic lipid, or polymer liposome, for example, containing the vector comprising the expression cassette (e.g., paragraphs [0062]-[0064]).
Regarding claim 8, Farfournoux et al teach the vector is a viral vector in the form of an infectious viral particle (delivery particle of the claim) (e.g., paragraph [0068]).  Because the viral particle is infectious, it must be suitable for binding a target receptor exposed at the membrane of a targeted cell.
Dimitrov et al. 2004 is cited only to provide evidence that viral particles comprise ligands suitable for binding to a target receptor exposed at the membrane of a targeted cell (e.g., Abstract).  
Regarding claims 9 and 17, Farfournoux et al teach a pharmaceutical composition comprising the expression cassette, or expression vector comprising the expression cassette combined with a pharmaceutically acceptable support, diluent, adjuvant or excipient, as well as solubilizers, stabilizers and preservatives (e.g., Abstract; paragraphs [0007], [0072], [0073], [0075] and [0077]).
Regarding claim 10, Farfournoux et al teach an ex vivo host cell comprising the expression cassette (e.g., Abstract; paragraphs [0006] and [0081]).
Farfournoux et al do not teach the expression cassette where the protein of interest is Cas9.  Farfournoux et al do not teach a pharmaceutically active compound.
	Khalili et al teach that the pharmaceutically effective compounds of Table 1 must be administered at suboptimal levels due to the risk of John Cunningham Virus (JCV) activation (e.g., paragraph bridging columns 3-4; ‘109 at paragraph [0006]).  Khalili et al teach that one effective strategy would be to eliminate latent JCV from the host cells of patients prior to the start of immunosuppressive therapy, or during therapy (e.g., column 4, lines 36-39; ‘109 at paragraph [0008] and [00028]).  Khalili et al teach a pharmaceutical composition comprising an expression vector comprising a nucleic acid sequence encoding a CRISPR-associated endonuclease, which is Cas9, and at least one guide RNA (gRNA) having a spacer sequence complementary to a target JCV DNA (e.g., Abstract and column 5, lines 16-21; ‘109 at paragraph [0011]).  Khalili et al teach that the CRISPR components can be expressed in a drug-inducible manner (e.g., paragraph bridging columns 50-51; ‘109 at paragraph [00068]).  Khalili et al teach that restriction of side effects can be accomplished by including in expression vectors one or more tissue specific promoters (e.g., column 50, lines 19-26; ‘109 at paragraph [0065]).  Khalili et al teach that the pharmaceutical composition serves as a co-therapeutic with the pharmaceutically effective compounds of Table 1 (e.g., paragraph bridging columns 5-6; ‘109 at paragraph [00016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette of Farfournoux et al to include the Cas9 endonuclease of Khalili et al as the protein of interest encoded by the expression cassette and to provide a pharmaceutically effective compound.  Farfournoux et al teach that the expression cassette may encode any protein of interest from any organism.  Khalili et al teach that Cas9 nuclease is a protein of interest for therapeutic applications involving therapeutic treatment with a pharmaceutically effective compound of Table 1.  Further, Khalili et al teach the use of a drug-inducible promoter, and Farfournoux et al teach promoters that are regulated by the presence of an amino acid or drug.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Farfournoux et al to further provide a pharmaceutically active compound, because Khalili et al teach it is within the ordinary skill of the art to further provide a pharmaceutically effective compound of Table 1 for use in combination with the pharmaceutical composition comprising the expression vector encoding Cas9 and gRNA.  One would have made such a modification in order to provide the predictable result of providing components capable of treating a disease and reducing JCV activation as taught by Khalili et al.
One would have been motivated to make such a modification in order to receive the expected benefit of providing an expression cassette encoding Cas9 under the control of the amino acid- or drug-regulatable promoter as taught by Farfournoux et al to achieve the objective of providing an expression cassette capable of being used for drug-inducible Cas9 nuclease expression as taught by Khalili et al.  One would have recognized that this modification would have been advantageous, because Khalili et al teach it is desirable to control expression of Cas9 and guide RNA to restrict side effects.  One would have recognized that the benefit could be achieved with the drug-inducible promoter as another level of control.  Additionally, one would have been motivated to select Cas9 nuclease as the polypeptide of interest, because Khalili et al teach that Cas9 has applications in the treatment of diseases where JCV activation is undesirable.

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al, as evidenced by Dimitrov, in view of Kabadi et al, Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
With regard to claim 1, the response asserts that the alleged substitution of control elements is not obvious.
It is noted that the rejection is not based on the substitution of control elements.  The rejection is based on the substitution of the protein of interest of Farfournoux et al with the protein of Kabadi et al.  Farfournoux et al teach that the gene of interest may be encode any protein of interest derived from a eukaryotic organism, a prokaryotic organism, a parasite or a virus (e.g., paragraph [0049]).  The gene of interest may encode any one of a number of proteins, including proteins that function as cytokines, enzymes, enzyme inhibitors, proteins acting on gene expression, cytostatic agents, markers, such as beta-galactosidase or luciferase, or proteins that have therapeutic effect (e.g., paragraph [0051]).
	The response asserts that a skilled person would understand that the protein of interest of Farfournoux is a polypeptide of therapeutic effect according to paragraph [0051].
	This argument is not found persuasive.  A protein of therapeutic effect is only one of many options shown in paragraph [0051].  Farfournoux et al list markers as possible proteins of interest and show luciferase (LUC) as a protein of interest in Fig. 2B.
	The response asserts that Farfournoux relates to the therapeutic or prophylactic use of an expression cassette, a vector, or a host cell intended for treating the human or animal body using gene therapy (abstract, [0007], [0008] or [0106]).  The response asserts that Farfournoux relates to therapeutic use in the treatment or prevision of diseases ([0073] and [0074]).  The response asserts that Cas9 is an RNA-guided endonuclease that uses base pairing to recognize and cleave target DNAs.  Because of this function, the response asserts that Cas9 nuclease cannot be considered a therapeutic gene.  The response asserts that Cas9 nuclease is a tool to precisely introduce modification in distinct genomic sites in the genome of an organism exclusively when Cas9 nuclease is used in combination with two or more single guide RNAs.  Thus, the response asserts that a skilled person would have found no incitation to include Cas9 nuclease of Kabadi as a protein of interest suitable to be encoded by the expression cassette of Farfournoux.
	These arguments are not found persuasive.  The Farfournoux reference is prior art for all that it teaches.  Farfournoux et al teach the protein of interest may be an enzyme (e.g., paragraph [0051]).  Kabadi et al teach that Cas9 is an enzyme (e.g., Abstract).  Farfournoux et al teach that the compositions may be used in vivo or in vitro for therapeutic effect or otherwise (e.g., paragraphs [0051] and [0081]).  The working example of Farfournoux et al specifically teaches the use of the compositions in vitro in HepG2 human cells, where the encoded protein of interest is a luciferase marker protein (e.g., paragraphs [0115]-[0132]).  Thus, the teachings of Farfournoux et al are not limited to particular therapeutic or prophylactic applications.  The scope of the prior art reference includes in vitro and in vivo embodiments with therapeutic and non-therapeutic proteins.  Furthermore, Kabadi et al teach that the nucleic acid encoding Cas9 is useful for basic science and therapeutic applications.  See the paragraph bridging the columns of page 7/11.  Thus, the position that Cas9 cannot be considered a therapeutic protein is not supported by the evidence on the record.  Moreover, Kabadi et al suggest the regulatable expression of Cas9 by chemical regulation methods to address concerns of unwanted off-targeted modification.  See the paragraph bridging pages 8/11 to 9/11.  Thus, one would have had a reason or motivation to use Cas9 as the protein in the diet-regulatable expression cassette of Farfournoux et al as a way to provide an expression cassette for diet-regulatable expression of Cas9, which would address concerns of unwanted off-targeted modification.
	The response notes that Kabadi discloses that Cas9 nuclease can be expressed under the control of a chemically inducible promoter.  The response notes that the promoter of Farfournoux is an amino acid response element (AARE), which is regulated by a diet deficient in one or more amino acids.  The response asserts that an amino acid is not a chemical compound, because it is an organic compound.  Therefore, the response asserts that Kabadi does not encourage a skilled person to implement a promoter using a diet deficient in one or more amino acids to control the duration of Cas9 nuclease expression.
	This argument is not found persuasive.  Organic compounds are a type of chemical compound, and the rejection is based upon the combined teachings of Farfournoux et al and Kabadi et al.  Farfournoux et al teach a nucleic acid comprising an amino acid response element operably linked to a gene of interest encoding a protein of interest, and Kabadi et al suggest a nucleic acid encoding a Cas9 nuclease operably linked to a chemically inducible promoter.  Farfournoux et al encourage the skilled person to implement a promoter using a diet deficient in one or more amino acids to control the duration of expression of a protein of interest, or to use a drug inducer, such as tunicamycin, dithiothreitol, thapsigargin, or brefeldin A (e.g., paragraphs [0091]-[0092]).  Kabadi et al teach that Cas9 nuclease is a protein of interest for which regulatable expression is desirable.
	The response asserts that Kabadi teaches that it would be advantageous to control the duration of Cas9 expression to decrease the possibility of unwanted off-target modifications (pages 8-9), whereas Farfournoux et al teach the use of CARE (C/EBP-ATF Responsive Element) regulatory sequences for the inducible expression of the luciferase gene.  The response asserts that Farfournoux never mention the use of one or more AARE sequences to provide for a tight control of expression of the Cas9 gene.
	These arguments are not found persuasive.  The rejection is based on the combined teachings of the references.  The deficiency in the teachings of Farfournoux et al is made up by the teachings of Kabadi et al.  Farfournoux et al is not relied upon for teaching Cas9.  If Farfournoux et al did teach Cas9, the reference would have been applied under 35 U.S.C. 102, rather than 35 U.S.C. 103.
	The response points to Figures 6 and 7 of the present application as showing that without induction, colonies do not form in HEK293 cells containing donor polynucleotide and a polynucleotide comprising a 2XAARE operably linked to a sequence encoding Cas9 nuclease, whereas colonies do form with either leucine deprivation or tunicamycin induction.  The response asserts that this proves that there is no expression of Cas9 nuclease, thus at least drastically reducing the level of off-target events and toxicity.  The response asserts that it could not be anticipated that the nutrition-based regulatory system disclosed in Farfournoux would provide a suitable tool for the controlled expression of the Cas nuclease.
	These arguments are not found persuasive.  The regulatory system disclosed in Farfournoux et al is identical to the regulatory system of the instant application.  Thus, they must have the same functional properties with regard to the regulation of an encoded protein.  The response has not shown that there is a difference in structure that would result in a different function.
	The response discusses WO 2015/053995, which is not cited in the rejection of record.  The response characterizes the reference as disclosing a great number of controlled expression systems that exist and are available to one skilled in the art.  The response points to the prophetic examples of the document.  The response concludes that the skilled person would at least try the solution presented in Murphy et al (2010) to reduce noisy gene expression by introduction mutations in the TATA box of a Tet-inducible promoter.  Because of this, the response asserts that one looking to solve the technical problem of Kabadi would not have found any incentive in Farfournoux or in any of the other cited documents of the prior art to use a nucleic acid for the controlled expression of a nucleic acid encoding a Cas nuclease according to the invention.
	These arguments are not found persuasive.  The prior art documents cited by Applicant are not cited in the rejection of record.  The presence of alternative solutions or embodiments in the prior art does not constitute a teaching away from the solution provided in the references cited in the rejection.  The references cited by Applicant do not criticize, discredit or otherwise discourage the solution claimed.  
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 103.  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khalili et al. Methods and compositions for RNA-guided treatment of HIV infection. US Patent No. 11,298,410 B2.  Khalili et al teach a pharmaceutical composition comprising a first nucleic acid sequence encoding a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated Cas9 endonuclease, and a pharmaceutically acceptable excipient (e.g., column 3, lines 3-12; column 26, lines 19-45; claim 5).  Khalili et al teach the pharmaceutical composition comprising a vector encoding the Cas9 protein, where the vector includes a regulatory region that comprises inducible elements (e.g., column 24, lines 29-63; column 34, lines 46-53).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699